DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, lines 2-3 recite the limitation “corresponding front wheels FW” which should be changed to “said corresponding front wheels FW” to reflect the antecedent basis of claim 2, line 2.  
Claim 3, line 3 recites the limitation “corresponding front axle” which should be changed to “said corresponding front axle” to reflect the antecedent basis of claim 2, line 2.
Claim 7, line 1, “comprises” should be changed to “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Slawson (US 2015/0102569 A1).
Regarding claim 1, Slawson discloses a vehicle 10 (Fig. 1) with adjustable ground clearance (Title), the vehicle 10 comprising:
a vehicular structure 12; and
a pair of final drive housings 22d (Fig. 1) adapted to be coupled between at least one rear axle 30a, 28a (Fig. 2) and corresponding rear wheels 14a (Fig. 1),
wherein said vehicular structure 12 is configured to move between at least one lowered position (Fig. 45) in which each of said final drive housing 22d is locked to said vehicular structure 12 at corresponding first locking positions (Fig. 12; Para. [0100] – [0102] describe locking mechanism that lock assembly 130, which is equivalent to assembly 22d in Fig. 1, in a lowered position), and at least one raised position (Fig. 46) in which each of said final drive housing 22d is locked to said vehicular structure 12 at corresponding second locking positions (Fig. 12; Para. [0100] – [0102] describe locking mechanism; in lowered position pin 138 is inserted in one of upper holes 136, while in raised position pin 138 is inserted in one of lower holes 136).

claim 2, Slawson further discloses an extension arrangement 22b, 22c (Fig. 1) adapted to be coupled between corresponding front wheels 14b, 14c and corresponding front axle 24 when said vehicular structure 12 is at the raised position (Fig. 46 shows raised position, in which extension arrangement 22b, 22c is still arranged between front wheels and front axle).

Regarding claim 3, Slawson further discloses that said extension arrangement 22b comprises a pair of extension members 22b, 22c (Fig. 1 shows extension members 22b, 22c on both sides of vehicle) adapted to be coupled between corresponding front wheels 14b, 14c and corresponding front axle 24 when said vehicular structure 12 is at the raised position (Fig. 46 shows extension arrangement 22b, 22c still arranged between front wheels and front axle).

Regarding claim 4, Slawson further discloses that one end (Fig. 5; upper end) of each of said final drive housing 22d is pivoted to the rear axle 30a, 28a (Fig. 5; Para. [0078]; via pivot element 96 about vertical axis); and
another end (Fig. 5; lower end) of each of said final drive housing 22d is coupled to corresponding each rear wheel 14a (Fig. 5; Para. [0079]; via wheel attachment component 82).

Regarding claim 9, Slawson discloses a method for adjusting ground clearance of a vehicle 10, said method comprising:

locking the vehicular structure 12 at at least one of the lowered position and the raised position by locking at least one final drive housing 22d, 130 at corresponding locking positions 136 in the vehicular structure 12 (Fig. 12; Para. [0100] – [0102] disclose locking mechanism 132 for locking assembly 130, which is identical to drive housing 22, in various raised and lowered positions); and
coupling an extension arrangement 22b, 22c between corresponding front wheels 14b, 14c and at least one front axle 24 (Fig. 1; extension arrangement 22b, 22c is able to extend to alter the height of the vehicle).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach vehicles with adjustable ground clearance of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/JAMES A ENGLISH/Primary Examiner, Art Unit 3614